Filed 8/27/13 P. v. O’Hara CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E058213

v.                                                                       (Super.Ct.Nos. RIF1203700,
                                                                          RIF1210587, RIF1210589 &
BRANDON SCOTT O’HARA,                                                     RIF1210605)

         Defendant and Appellant.                                        OPINION




         APPEAL from the Superior Court of Riverside County. Helios (Joe) Hernandez,

Judge. Affirmed.

         Beatrice C. Tillman, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

         Defendant and appellant Brandon Scott O’Hara pled guilty to various counts and

had others dismissed pursuant to plea agreements in four cases. In accordance with the




                                                             1
agreements, he was sentenced to a total of seven years and ordered to pay $1,000 in

restitution in addition to specified fines, assessments, and fees. We affirm the judgments.

                   I. FACTUAL AND PROCEDURAL SUMMARY

       On July 9, 2012, defendant was charged in a felony complaint with committing

grand theft (count 1; Pen. Code, § 487, subd. (a)), and receiving stolen property (count 2;

Pen. Code, § 496, subd. (a)). These crimes allegedly occurred on May 27, 2012. It was

further alleged that defendant had suffered two prior prison terms (Pen. Code, § 667.5,

subd. (b)) and one prior strike (Pen. Code, § 667, subds. (c), (e)(1)). This case was

assigned case No. RIF1203700.

       On December 5, 2012, defendant was charged in a felony complaint with

unlawfully taking or driving a vehicle (count 1; Veh. Code, § 10851, subd. (a)), receiving

a stolen vehicle (count 2; Pen. Code, § 496d, subd. (a)), misdemeanor possession of

burglary tools (count 3; Pen. Code, § 466), misdemeanor possession of drug

paraphernalia (count 4; Health & Saf. Code, § 11364.1), and misdemeanor resisting arrest

(count 5; Pen. Code, § 148, subd. (a)(1)). These crimes allegedly occurred on December

1, 2012. It was further alleged that defendant committed counts 1 and 2 while released

from custody prior to the judgment becoming final on the primary offense. (§ 12022.1.)

This case was assigned case No. RIF1210587.

       Also on December 5, 2012, defendant was charged in another felony complaint

with unlawfully taking or driving a vehicle (count 1; Veh. Code, § 10851, subd. (a)),

possession of heroin (count 2; Health & Saf. Code, § 11350, subd. (a)), possession of



                                             2
methamphetamine (counts 3 and 4; Health & Saf. Code, § 11377, subd. (a)),

misdemeanor resisting arrest (count 5; Pen. Code, § 148, subd. (a)(1)), and misdemeanor

possession of drug paraphernalia (count 6; Health & Saf. Code, § 11364.1). Count 1

allegedly took place on October 31, 2012; counts 2 through 6 allegedly occurred on

November 20, 2012. This case was assigned case No. RIF1210589.

          On or about December 6, 2012,1 defendant was charged in a felony complaint

with possession of methamphetamine (count 1; Health & Saf. Code, § 11377, subd. (a)),

misdemeanor possession of drug paraphernalia (count 2; Health & Saf. Code, § 11364.1),

and misdemeanor resisting arrest (count 3; Pen. Code, § 148, subd. (a)(1)). These crimes

allegedly occurred on October 8, 2012. It was further alleged that defendant had suffered

two prior prison terms (Pen. Code, § 667.5, subd. (b)) and one prior strike (Pen. Code,

§ 667, subds. (c), (e)(1)). This case was assigned case No. RIF1210605.

          On December 20, 2012, defendant entered into plea agreements in each of the four

cases. Under the agreements, defendant would plead guilty to certain charges, other

charges would be dismissed, and he would be sentenced to a total term of seven years in

prison.

          On January 14, 2013, defendant’s pleas were withdrawn and new plea agreements

entered into. Under the agreement regarding case No. RIF1203700, defendant agreed to

plead guilty to count 1 (grand theft) and admit the strike allegation based on the condition

          1
         The copy of the complaint in our record is not file stamped. It was signed on
behalf of the district attorney on December 6, 2012, and the record shows defendant was
arraigned on the charges in the complaint on December 6, 2012.


                                              3
that he would be sentenced to a term of four years. He would receive credit for 100 days.

He acknowledged that he would be ordered to pay restitution in the amount of $1,000 in

case No. RIF1203700.

       Under the agreement for case No. RIF1210587, defendant agreed to plead guilty to

count 1 (unlawfully taking or driving a vehicle) based on the condition that he would be

sentenced to a consecutive term of 16 months.

       In case No. RIF1210589, defendant agreed to plead guilty to count 1 (unlawfully

taking or driving a vehicle) and admit a strike prior based on the condition that he would

be sentenced to a consecutive term of 16 months.

       In case No. RIF1210605, defendant agreed to plead guilty to misdemeanor

possession of methamphetamine based on the condition that he would be sentenced to a

consecutive term of 120 days.

       Under the agreements, defendant would serve a total term of seven years.

       At a hearing, the court confirmed defendant’s knowing and intelligent waiver of

his rights and his understanding of the consequences of his pleas, and defendant admitted

facts establishing the factual basis for the charges to which he was pleading guilty. The

court approved the plea agreements and pronounced sentence in accordance with the plea

agreements. In case No. RIF1203700, defendant was ordered to pay $1,000 in restitution.

Certain fines, assessments, and fees were also imposed.




                                             4
       The abstracts of judgment reflect the sentence as pronounced and include the

fines, assessments, and fees as specified by the court. The abstract of judgment for case

No. RIF1203700 includes an order to pay restitution in the amount of $1,000.

       The original abstracts of judgment in case Nos. RIF1210587 and RIF1210589

indicate an order to pay $1,000 in restitution. This is contrary to both the plea

agreements and the court’s oral pronouncement of sentence. Defendant’s appellate

counsel brought this clerical error to the attention of the trial court, which then ordered

the error corrected. New abstracts of judgment for case Nos. RIF1210587 and

RIF1210589 that omit any order to pay restitution have been issued.

                                      II. ANALYSIS

       Defendant appealed from the judgment in each of his four cases “based on the

sentence or other matters occurring after the plea.” He did not indicate he was

challenging the validity of his plea and neither requested nor procured a certificate of

probable cause.

       Upon defendant’s request, this court appointed counsel to represent him on appeal.

Counsel has filed a brief under the authority of People v. Wende (1979) 25 Cal.3d 436,

and Anders v. California (1967) 386 U.S. 738, setting forth a statement of the case, a

factual summary, and one potential arguable issue: whether defendant was sentenced

according to his guilty plea agreement on all four cases.

       We offered defendant an opportunity to file a personal supplemental brief, but he

has not done so. Pursuant to the mandate of People v. Kelly (2006) 40 Cal.4th 106, we



                                              5
have conducted an independent review of the record for potential error and find no

arguable issues.

                                  III. DISPOSITION

       The judgments are affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                                             KING
                                                                                     J.


We concur:

RAMIREZ
                       P. J.

CODRINGTON
                          J.




                                            6